Walker, J.
This was an action to recover money collected by Fowler in his lifetime from Richard Williams, who was indebted to Caldwell, in his lifetime.
The jury found for the plaintiffs, and the defendants appeal to this court. There is no unfairness in the charge of the court, nor do we think there is any error of which the appellants can be heard to complain. The verdict of the jury is supported by the evidence, but the verdict was erroneous, in that it found for a payment in gold coin.
The plaintiffs below have remitted any right which they might have had under the verdict and judgment to recover in gold coin, and with this amendment, to-wit, that the appellees recover their judgment in the district court in dollars and cents, the judgment is affirmed.
Aeeirmed.